Motion that the' complaint should he made more definite and certain. The complaint averred that the defendant was indebted to the plaintiff in the sum of $4,562.8, for money lent and advanced to him upon his request towards the building of two houses in Tenth street, and for money found due from the defendant to the plaintiff upon an account stated. Held, that the complaint was defective in not stating with .sufficient certainty whether the plaintiff sought to recover upon one or two causes of action, and if upon two, what sum was claimed to be due upon each. The motion was therefore granted, but plaintiff was permitted to amend without costs.